IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

ASHLEY DARNELL,
Plaintiff, Civil Action No. 3:18-cv-00022-WHR

v.

SYNCHRONY BANK f/k/a GE
CAPITAL RETAIL BANK,

Defendant.

¢M@@fm@@¢m€mW-?WJ

W.S_S
TO THE CLERK:
Pursuant to Rule 41(a)(1)(A)(ii), counsel for all panies hereto stipulate to the
dismissal of this matter, and each of Plaintist claims asserted therein, with prejudice,

each party to bear its own costs and fees.

/s/ Kevin R Feazell /s/ Josegh C. HoefZel

Kevin R Feazell, Esq. Joseph C. Hoeffel, Esq.

Cors & Bassett LLC Kimmel & Silverman, P.C.

201 E. Fifth Street, Suite 900 30 E Butler Pike

Cincinnati, OH 45202 Ambler, PA 19002

Phone: (513) 852-8200 Phone: (215) 540-8888

Email: krf@corsbassett.com Fax: (877) 600-21 12

Attorney for the Defendant Email: jhoeffel@creditlaw.com
Attorney for the Plaintiff

Date: March 13 2019

 

Date: March 13 2019

 

BY THE COURT:

 

Certificate of Service

I hereby certify that I have served a copy of the foregoing document by Notice of
Electronic Filing on this 13th day of March, 2019:

Kevin R Feazell, Esq.

Cors & Bassett LLC

201 E. Fifth Street, Suite 900
Cincinnati, OH 45202
Phone: (513) 852-8200
Email: krf@corsbassett.com
Attomeys for the Defendant

/s/Josth C. Hoe[iel
Joseph C. Hoeffel, Esq.

Kimmel & Silverman, P.C.

30 E Butler Pike

Ambler, PA 19002

Phone: (215) 540-8888

Fax: (877) 600-2112

Email: jhoeffel@creditlaw.com
Attorney for the Plaintiff

